Filed Pursuant to Rule 497(e) File Nos. 333-195493; 811-22961 MomentumShares International Quantitative Momentum ETF a series of Alpha Architect ETF Trust December 21, 2015 Supplement to the Prospectus and Statement of Additional Information dated October 20, 2014 Effective on or about December 22, 2015, shares of the MomentumShares International Quantitative Momentum ETF (Ticker: IMOM) will be offered for sale and available for purchase. Please retain this Supplement with your Prospectus and SAI.
